                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF LOUISIANA

    SANCHAZ DEMOND HAROLD,                                           CIVIL ACTION
        Plaintiff

    VERSUS                                                           NO. 20-2220

    TANGIPAHOA PARISH SHERIFF                                        SECTION: “E” (2)
    OFFICE, ET AL.,
        Defendants



                                          ORDER
          The Court, having considered the complaint, the record, the applicable law, the

Report and Recommendations of the United States Magistrate Judge,1 and the failure of

any party to file an objection to the Magistrate Judge’s Report and Recommendations,

hereby approves the Report and Recommendations of the United States Magistrate Judge

and adopts it as its opinion in this matter.

          Accordingly;

          IT IS ORDERED that Plaintiff’s § 1983 claim against the Tangipahoa Parish

Sheriff’s Office be DISMISSED WITH PREJUDICE as the sheriff’s office is not a

juridical person capable of being sued under § 1983.

          IT IS FURTHER ORDERED that Plaintiff’s § 1983 claim against Nurse Shay

and unidentified Nurse in charge be DISMISSED WITH PREJUDICE for failure to

allege facts demonstrating their official or individual liability.




1   R. Doc. 34.

                                               1
      IT IS FURTHER ORDERED that Plaintiff’s § 1983 excessive force claim against

Deputy Charles Brock be DISMISSED WITH PREJUDICE as Plaintiff failed to

demonstrate more than a de minimis injury.

      IT IS FURTHER ORDERED that Plaintiff’s § 1983 conditions of confinement

claim against Warden Heath Martin, Lt. Richard Chatman, Lt. Chetry Brown and Deputy

Brock, in their official and individual capacities, be DISMISSED WITH PREJUDICE.


      New Orleans, Louisiana, this 12th day of July, 2021.


                                       ________________________________
                                                SUSIE MORGAN
                                         UNITED STATES DISTRICT JUDGE




                                         2
